Oo co ~T DA tA BSB WH BH

MB BR BR BRR BRD

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA . .

In the Matter of the Extradition of Ali No. 20-MJ-08033-PHX-MTM
Yousif Ahmed Al-Nouri a/k/a Ali Youssef
Ahmed Al-Nouri, Ali Ahmed, Ali Yousif ORDER
Ahmed Al Noori, Ali Yousif Ahmed
Nouri, Ali Al-Daleme, Ali Yousif Ahmed
Al-Mahmadi, Ali Yousif Ahmed, and Ali
Yousif Nouri.

 

 

 

Before the Court is Al-Nouri’s Motion to Transport (doc. 251), filed June 24, 2021.
Al-Nouri seeks an order directing the United States Marshals Service to transport Al-Nouri
from the Central Arizona Florence Correctional Center to the Sandra Day O’Connor United
States Courthouse to attend the extradition hearing scheduled for July 15, 2021 at 10:00
AM, Arizona time. For the reasons explained in the Court’s May 20, 2021 Order (doc.
237), the Court grants the motion. The United States Marshals Service is directed to make
appropriate arrangements to facilitate Al-Nouri’s appearance at the July 15, 2021 hearing.

IT IS ORDERED:

(1) — Al-Nouri’s Motion to Transport (doc. 251) is granted.

(2) The United States Marshals Service shall make appropriate arrangements to
transport Ali Yousif Ahmed Al-Nouri, No. 32795-508, from the Central Arizona Florence
Correctional Center, Florence, Arizona to the Sandra Day O’Connor United States
Courthouse, Phoenix, Arizona, to attend the extradition hearing set for July 15, 2021 at
10:00 AM before the undersigned United States Magistrate Judge in the Special

Proceedings Courtroom, Courtroom 201.

ERUICE az

RCUD JUNO491 py oy

0S MARSHALS §

 
i

—

BM Bo RDO OR OR HE RHR ES EES Ri Eee

a A vA fF WwW WY

 

 

(3) Al-Nouri shall not be required to sequester prior to transport to the

courthouse for the July 15, 2021 hearing,
Dated this 24th day of June, 2021.

Mitek V- Prorets et,
Honorable Michael T. Morrissey
* United States Magistrate Judge

 
